 In the Matter of THE CARBORUNDUM COMPANY, EMPLOYERandDIS-TRICT LOCAL No. 47, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 4-RC-13.-Decided July 2, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board had delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :(1)The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.(2)The Petitioner and United Brick and Clay Workers of America,A. F. L., herein called the Intervenor, are labor organizations claim-ing to represent employees of the Employer.(3)No question concerning representation of employees of the Em-ployer exists within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act, under the following circumstances.On November 1, 1946, the Employer and the Intervenor executed a1-year collective bargaining agreement covering the Employer's pro-duction and maintenance employees and providing for automatic re-newal from year to year thereafter, in the absence of notice of a desireto modify, given by either party to the other, 30 days prior to the ex-piration date of the contract.On or about August 27, 1947, the In-tervenor informed the Employer that it desired to negotiate certainchanges in the contract, following which the parties held meetings dur-ing September and October 1947.On October 22, 1947, the Employer and the Intervenor signed a"Memorandum of Agreement," wherein they agreed to continue until*Gray, Houston, and Reynolds.78 N. L. R. B., No. 15.91 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 1, 1949, the terms of the existing contract, with certainstated changes and modifications.The "Memorandum" recites that itcontains a complete settlement of all matters in issue between theparties, and it further provides that a contract be executed embodyingall the terms of the existing contract as changed and modified.Meanwhile, on October 21, 1947, the Petitioner mailed a letter tothe Employer in which it claimed to represent a majority of the Em-ployer's machinists and maintenance men and requested recognitionas their bargaining representative.This letter was received at theEmployer's plant on the afternoon of October 22, prior to the execu-tion of the "Memorandum of Agreement," but did not come to thepersonal attention of the Plant Manager, to whom it was addressed,until October 23 because of his preoccupation with the pending nego-tiations, which the parties concluded that day.'The Plant Managertestified in this connection that he had examined all mail received byhim before 2 o'clock the afternoon of October 22 immediately beforeresuming the negotiations.On October 29, 1947, the Petitioner filed the present petition.Onor about October 31, 1947, the Employer and the Intervenor executeda contract pursuant to the provisions of the aforementioned "Memo-randum of Agreement."The Employer and the Intervenor contend that the "Memorandumof Agreement" of October 22, 1947, constitutes a bar to the presentproceeding.The Petitioner urges, however, that it is not a bar because(1) this agreement was not a full contract governing all terms andconditions of employment; 2 (2) the Petitioner's claim of representa-tion was received by the Employer prior to the execution of the agree-ment, even though it was not called to the Plant Manager's attentionuntil the following morning; and (3) the agreement, in any event,constitutes a premature extension of the 1946 contract.The date of receipt by an employer of notice of a petitioner's claimto representation is controlling rather than the date such notice is,mailed.3Also established by Board decision is the rule that where nopetition is filed on or before the day preceding the execution date ofa collective bargaining agreement, such agreement will bar an electionunless the employer has actual knowledge of the filing of a petitionbefore the contract is executed.4 Inasmuch as the petition was filed'Plant ManagerForse executed each of the three contracts here involved in behalf ofthe employer3We find that the agreement incorporating by reference the provisions of the 1946 con-tract,except as specifically otherwise stated and modified, constitutes a sufficient and com-prehensive written memorandum of the understanding between the parties to stabilizebargaining relations for the employees concerned.Matter ofArmour if Co,66 N L. R. B.209, 2133Matter of Northwestern Publishing Company,71 N L R. B.167, 1694Matter ofMississippiLime Company of Missouri,71 N. LR. B. 472, 474. THE CARBORUNDUM COMPANY93within the 10-day period following the Petitioner's claim ,5 the issueraised by Petitioner's second contention is whether the mere receiptof Petitioner's claim on October 22 before the execution of the "Memo-randum of Agreement" constituted actual knowledge of such claim bythe Employer.We do not believe that it did. In so holding, we aremindful of the fact that the Petitioner itself directed the letter tothe attention of Plant Manager Forse and that Forse received it inthe ordinary course of business the day following its receipt by theCompany. Under these circumstances, we conclude that the Employerdid not have actual knowledge of the Petitioner's claim when itexecuted the October 22 "Memorandum of Agreement."We also find no merit in the Petitioner's third contention.TheOctober 22 agreement was executed during theMill B speriod of the1946 contract and before the filing of a petition or knowledge by theEmployer of the Petitioner's representation claim.The October 22agreement was, therefore, not a premature extension of the 1946contract.'We find, therefore, that the contract of October 22, 1947, is a bar toa present determination of representatives and we shall, accordingly,dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.5SeeMatter of GeneralElectric X-Ray,67 N. LR. B. 997.6 SeeMatterof Mill B, Inc., etc.,40 N. L.R. B 3467Matter of Mississippi Lime Company of Missouri,71N. L. R.B. 472;Matter of No, th-western Publishing Company,71 N. L. R. B. 167.